—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 28, 1986 (People v Jeffries, 122 AD2d 281), affirming a judgment of the County Court, Suffolk County, rendered May 18, 1983.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Thompson, J. P., Goldstein, Luciano and Schmidt, JJ., concur.